               Case 20-12456-JTD        Doc 1058      Filed 02/03/21      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 11

RTI HOLDING COMPANY, LLC, et al.,                         Case No. 20-12456 (JTD)

                   Debtors.                               (Jointly Administered)




                         NOTICE OF APPEARANCE AND DEMAND
                         FOR NOTICES AND SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the attorneys set forth below enter their appearance as

counsel on behalf of Fourth Enterprises, LLC (f/k/a as Red Book Connect, LLC d/b/a

HotSchedules) (“Hotschedules”) and request that all notices given or required to be given

pursuant to Bankruptcy Rules 2002 and 9007 or otherwise, including, but not limited to notices,

applications, motions, petitions, orders, pleadings, complaints for demands, be given to and

served upon them as follows:

         Matthew P. Austria                        Sabrina L. Streusand
         Austria Legal, LLC                        Anh Nguyen
         1007 N. Orange Street, 4th Floor          Streusand, Landon, Ozburn & Lemmon, LLP
         Wilmington, Delaware 19801                1801 S. Mopac Expressway, Suite 320
         Telephone: (302) 521-5197                 Austin, Texas 78746
         Fax: (302) 291-1722                       Telephone: (512) 236-9900
         Email: maustria@austriallc.com            Fax: (512) 236-9904
                                                   Email: streusand@slollp.com
                                                   Email: nguyen@slollp.com



         PLEASE TAKE FURTHER NOTICE that neither this Entry of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended to waive (i) HotSchedules’ right to

have final orders in Stern matters entered only by a district judge; (ii) HotSchedules’ right to trial

by jury in any proceeding so triable herein or in any case, controversy or proceeding related
             Case 20-12456-JTD         Doc 1058      Filed 02/03/21    Page 2 of 2




hereto; (iii) HotSchedules’ right to have the reference withdrawn by the District Court in any

matter subject to mandatory or discretionary withdrawal; (iv) any lack of venue or jurisdiction by

this Court over this cause or any adversary proceeding, contested matter, or other proceeding; (v)

the right to service under Bankruptcy Rule 7004 in adversary proceedings, and counsel is not

appointed as its agent for service of process in any such adversary proceedings; or (vi) any other

rights, claims, actions, defenses, setoffs or recoupments to which HotSchedules is or may be

entitled under agreements, in law, or in equity, all of which rights, claims, actions, defenses,

setoffs and recoupments HotSchedules expressly reserves.



Dated: February 3, 2021
Wilmington, Delaware
                                         AUSTRIA LEGAL, LLC

                                         /s/ Matthew P. Austria
                                         Matthew P. Austria (DE # 4827)
                                         1007 N. Orange Street, 4th Floor
                                         Wilmington, DE 19801
                                         Telephone: (302) 521-5197
                                         Fax: (302) 291-1722
                                         Email: maustria@austriallc.com

                                         -and-

                                         STREUSAND, LANDON, OZBURN & LEMMON, LLP
                                         Sabrina L. Streusand
                                         Anh Nguyen
                                         1801 S. Mopac Expressway, Suite 320
                                         Austin, Texas 78746
                                         Telephone: (512) 236-9900
                                         Fax: (512) 236-9904
                                         Email: streusand@slollp.com

                                         Fourth Enterprises, LLC (f/k/a Red Book Connect,
                                         LLC d/b/a HotSchedules)




                                                 2
